   Case: 1:19-cv-00140 Document #: 135 Filed: 11/06/19 Page 1 of 5 PageID #:1607




43770070L9
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER STOLLER,                  )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )                       19-cv-140
                                      )
COSTCO WHOLESALE CORPORATION, et al., )                       Judge Dow, Jr.
                                      )
     Defendants.                      )

DEFENDANTS LIPE LYONS MURPHY NAHRSTADT & PONTIKIS, LTD., JEFFREY
    H. LIPE, RAYMOND LYONS, JR., EDWARD J. MURPHY, BRADLEY C.
  NAHRSTADT AND THOMAS J. PONTIKIS’S RESPONSE IN OBJECTION TO
       PLAINTIFF’S MOTION FOR SUBSTITUTION UNDER FRCP 25(c)

       Defendants Lipe Lyons Murphy Nahrstadt & Pontikis, Ltd., Jeffrey H. Lipe, Raymond

Lyons, Jr., Edward J. Murphy, Bradley C. Nahrstadt and Thomas J. Pontikis (hereafter

collectively referred to as the “Lipe Lyons Defendants”) submit this Response in Objection to

Plaintiff’s Rule 25(c) Motion for Substitution.

                                        INTRODUCTION

       On October 30, 2019, Christopher Stoller filed “Plaintiff’s Rule 25(c) Motion for

Substitution” (Dkt. No. 130), a copy of which is attached as Exhibit A. Leo Stoller seeks to take

over this litigation on his brother Christopher Stoller’s behalf. As a preliminary matter, Leo

Stoller is listed on the Northern District Court’s Restricted Filer’s List, and he is not permitted to

participate in cases in the Northern District without prior authorization from the Executive

Committee. Moreover, the Rule 25(c) Motion is deeply flawed:




                                                  1
   Case: 1:19-cv-00140 Document #: 135 Filed: 11/06/19 Page 2 of 5 PageID #:1607




                                            ARGUMENT


           1.   Federal Rule of Civil Procedure 25(b) allows for substitution by a party

representative in the event of incapacity consistent with FRCP Rule 17. There is no evidence

within Christopher Stoller’s motion for substitution that Leo Stoller is Christopher Stoller’s legal

guardian or representative.

           2.   Instead, Christopher Stoller filed this motion under FRCP Rule 25(c), which

allows for substitution of parties as a result of a transfer in interest. Leo Stoller claims in an

attached declaration that he has a substantial legal interest in the subject matter of the action

because Christopher Stoller has assigned his causes of action against all defendants to Leo

Stoller.

           3.   Torts for personal injuries and actions for other wrongs of a personal nature are

not assignable. Eclipse Manufacturing Co. v. M and M Rental Center, Inc., 521 F. Supp.2d 739,

742-43 (N.D. Ill. 2007) citing Claudy v. Commonwealth Edison Co., 169 Ill.2d 39, 47 (1995)

(holding that torts to property and contract actions are generally assignable, but personal injury

actions are not.)

           4.   Further, the “Assignment of Causes of Action Assignment of Proceeds,” attached

as Exhibit 1 to Christopher Stoller’s motion is signed by Leo Stoller but not by Christopher

Stoller.

           5.   Moreover, if Christopher Stoller lacks competence to litigate his claims, as Leo

Stoller now claims, it may be assumed that Christopher Stoller must likewise be incompetent to

effectively assign his claims to another.

           6.   The caregiver reports and letters attached as Exhibits 1a and 1b to Christopher

Stoller’s motion all predate the filing of Christopher Stoller’s complaint on January 8, 2019. The


                                                 2
   Case: 1:19-cv-00140 Document #: 135 Filed: 11/06/19 Page 3 of 5 PageID #:1607




caregiver reports also predate Christopher Stoller’s appearance before this Court on May 2,

2019, where Christopher Stoller advised the Court that although he had retained counsel Phillip

Kiss (See Dkt. No. 6) to act in an advisory capacity, Christopher Stoller would be drafting,

signing and filing his own pleadings and motions.

       7.      Christopher Stoller also references, but has not filed, a report from a psychiatrist,

Dr. Menezes. He states that he will file the report in camera once he receives it. However, the

Stoller brothers are not seeking substitution under Rule 25(b) because Christopher Stoller has

become incompetent. A missing psychiatrist report adds no support to Christopher Stoller’s

claim that he has transferred his personal injury claims against approximately 50 defendants to

his brother, Leo Stoller.

       8.      Christopher Stoller’s personal injury claims are not a property interest that may be

transferred to another under Rule 25(c). See Maysonet-Robles v, Cabrero, 323 F.3d 43, 49 (1st

Cir. 2003) (“Rule 25(c) substitution implements a discretionary determination by the trial court

to facilitate the conduct of the litigation, so it is a procedural vehicle not designed to create new

relationships among the parties to a suit. As such, the transferee is brought into court solely

because it has come to own the property in issue.” (citations omitted)).




                                                 3
   Case: 1:19-cv-00140 Document #: 135 Filed: 11/06/19 Page 4 of 5 PageID #:1607




       WHEREFORE, for the foregoing reasons, the Lipe Lyons Defendants object to

substitution of Leo Stoller for his brother Christopher Stoller and move this Court to deny

Plaintiff’s Rule 25(c) Motion for Substitution and for any additional relief this Court deems

appropriate.

                                           Respectfully submitted,

                                           CRAY HUBER HORSTMAN HEIL &
                                           VanAUSDAL, LLC


                                           By: /s/ Daniel K. Cray
                                                   Daniel K. Cray
                                                   Attorney for Lipe Lyons Murphy Nahrstadt
                                                   & Pontikis, Ltd. Jeffrey H. Lipe, Raymond
                                                   Lyons, Jr., Edward J. Murphy, Bradley
                                                   C. Nahrstadt and Thomas J. Pontikis


       Daniel K Cray (#6180832)
       Jordan K. Cray (#6326777)
       Cray Huber Horstman Heil
        & VanAusdal LLC
       303 W. Madison Street, Suite 2200
       Chicago, IL 60606
       (312) 332-8450
       (312) 332-8451 (fax)
       dkc@crayhuber.com
       jkc@crayhuber.com




                                              4
Case: 1:19-cv-00140 Document #: 135 Filed: 11/06/19 Page 5 of 5 PageID #:1607




                                CERTIFICATE OF SERVICE

The undersigned certifies pursuant to Fed.R.Civ.P. 5 and L.R. 5.5, that a true and correct
copy of the foregoing Defendants Lipe Lyons Murphy Nahrstadt & Pontikis, Ltd.,
Jeffrey H. Lipe, Raymond Lyons, Jr., Edward J. Murphy, Bradley C. Nahrstadt and
Thomas J. Pontikis’ Response In Objection to Plaintiff’s Motion for Substitution Under
FRCP 25(c) was filed on November 6, 2019, with the clerk of the court using the CM/ECF
system, which will send notice to counsel of record.

                                              By:    /s/Daniel K. Cray
                                                        Daniel K. Cray




                                          5
